Citation Nr: 1119534	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-29 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for fracture fibula head with patellofemoral arthritis, postoperative of the right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982 and from July 1983 to August 1993.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

During the period on appeal, the overall evidence of record indicated that the Veteran's right knee disability has not caused extension limited to 30 degrees or greater and he does not suffer from subluxation, ankylosis of the right knee, instability, or non-union of the tibia and fibula with loose motion requiring a brace.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  § 3.102, 4.1, 4.2, 4.7, 4.10, 4.30, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010 5256, 5257, 5261, 5262, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a right knee disability in an October 1993 rating decision and the Veteran was assigned a disability rating of 10 percent with an effective date of August 11, 1993.  In a rating decision dated July 2003, the Veteran's rating was increased to 30 percent disabling, effective April 22, 2003.  Another rating decision from March 2005 increased the Veteran's rating to 100 percent disabling, effective October 18, 2004 and an evaluation of 30 percent was assigned from December 1, 2004.  A rating decision from January 2007 continued the disability evaluation of 30 percent and this rating is currently on appeal.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling,  deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.14 states that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  However, the Court has held that held that in cases where the record reflects that the appellant has multiple problems due to a service-connected disability, it is possible for an appellant to have "separate and distinct manifestations", permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

Additionally, limitation of motion and instability of the knee are two separate disabilities.  As such, a veteran can be rated separately under limitation of motion of the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

In this case, the RO has evaluated the Veteran's right knee disability as 30 percent disabling under Diagnostic Codes 5010-5261.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case, Diagnostic Code 5261 is used for rating limitation of extension of the leg, while Diagnostic Code 5010 represents arthritis due to trauma, the underlying source of the disability.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings should be rated as limitation of motion of affected part, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, degenerative (hypertrophic or osteoarthritis) is rated as follows:

Degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.........................................20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups....................10 

Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.

38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5256 provides for a 30 percent evaluation for ankylosis of the knee in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees; a 40 percent evaluation for in flexion between 10 degrees and 20 degrees; a 50 percent evaluation for in flexion between 20 degrees and 45 degrees; and a 60 percent evaluation for if extremely unfavorable ankylosis at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension of the knee limited to 5 degrees warrants a non-compensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  Id.

Parenthetically, normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5262, non-union of the tibia and fibula with loose motion, requiring a brace, is rated at 40 percent disabling.  38 C.F.R. § 4.71a.  Mal-union of these bones, with marked knee or ankle disability, is rated at 30 percent disabling.  Id.  With moderate knee or ankle disability, a 20 percent rating is assigned, and, with slight knee or ankle disability, a 10 percent rating is assigned.  Id.

Additionally, when there is impairment of the knee, including recurrent subluxation or lateral instability, Diagnostic Code 5257 provides for a 10 percent evaluation where the recurrent subluxation or lateral instability is "slight," a 20 percent evaluation where the subluxation or lateral instability is "moderate," and a 30 percent evaluation where the subluxation or lateral instability is "severe."  Id.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

In January 2007, the Veteran underwent a VA examination of his right knee.  At that time, the Veteran complained of pain in his knee especially with weight bearing, swelling, and occasionally giving way.  The examiner noted that he did not have any locking of the knee but wears a knee brace all of the time.  The Veteran had been using a cane in the right hand for the last two years because of the knee pain and the knee giving way.  He was also employed as a truck driver.

Upon physical examination, the examiner noted a mild limp on the right lower extremity and also indicated that the Veteran's right knee had no effusion and a nontender midline scar.  The range of motion for the Veteran's right knee was 5 degrees of extension and 100 degrees of flexion with tenderness at 90 degrees.  Lachman's test was negative, all objective findings providing evidence against this claim.

The Veteran underwent another VA examination of his right knee in October 2007.  There, the Veteran reported daily pain of 7 to 8 out of a 10 point scale and reported daily flare-ups with right knee effusion at least twice a week.  

Upon physical examination, the examiner noted that the Veteran walked slowly and deliberately with an antalgic gait favoring the right leg.  He was also wearing bilateral laterally-stayed knee braces but had no other orthopedic assistive devices.  Also, upon examination, the examiner found no right knee joint effusion despite the Veteran's reported complaints.  There was a 19 centimeter linear longitudinal surgical incision scar and well healed, arthroscopic portal scars.  All scars were well healed, nontender, and without sign of inflammation, infection, depression, or keloid formation.  The Veteran also had a positive medial McMurray's sign.  Range of motion for the right knee was measured at 5 degrees of extension and 100 degrees of flexion.  Again, all objective testing providing evidence against the Veteran's claim.

In May 2009, the Veteran was afforded another VA examination of his right knee.  At that time, the Veteran complained of increased pain in his right knee with associated popping and grinding.  He continued to use a brace and used a cane to aid in ambulation.  The Veteran also reported that he had no episodes of flare-ups that totally incapacitate him, although he complained of episodes of increased pain that would cause him to seek a short rest.

Upon physical examination, the examiner indicated that the Veteran had an antalgic gait and a scar over the right knee that did not adhere to the underlying tissue and did not restrict motion with no keloid formation, was non-hypertrophic and nontender.  Range of motion of the right knee was 0 degree of extension and 100 degrees of flexion with complaints of pain at 100 degrees.  McMurray's test was positive for pain only without meniscal clunk and Lachman's test was negative, providing more evidence against this claim.

To insure that the Veteran's disability was being fully evaluated, a fee-based examination was afforded to the Veteran in September 2009 for his right knee disability.  There, the Veteran reported that the suffered from pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  He used a cane and had a brace on his right knee to help with stability.  However, the Veteran reported that he did not suffer from recurrent subluxation or abnormal movement of the bone.

Upon physical examination, the examiner noted that there was no ankylosis and McMurrey's test was negative.  Range of motion was first measured at 10 degrees of extension and 110 degrees of flexion.  Later in the examination, the Veteran's right knee range of motion was measured at 20 degrees of extension and 100 degrees of flexion, providing more evidence, overall, against this claim.

In May 2010, the Veteran underwent another VA examination of his right knee.  At that time, the Veteran complained of pain in his knee with walking or standing long periods.  The examiner indicated that the Veteran had no deformities, locking, lack of endurance, effusions, redness, drainage, heat, or tenderness.  In addition, the examiner noted that there were no additional limitations with flare-ups.  Upon physical examination, the Veteran's right knee range of motion was measured at zero degrees of extension (reflecting full extension) and 119 degrees of flexion with pain, providing more objective evidence against this claim.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  Although all of the examinations, discussed above, contain reports that the Veteran experiences pain, such findings do not provide for a higher disability rating in this case.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In the January 2007, October 2007, May 2009, and May 2010 VA examination reports, the examiners indicated that upon repetitive motion, which tested for increased pain, weakness, fatigability, incoordination, lack of endurance, and change of range of motion, the Veteran exhibited no additional limitations.  

At this juncture, the Board notes that the September 2009 examination report indicated that the Veteran had additional loss in degree of range of extension and flexion based on repetitive movement.  With the additional loss of function measured at an additional 10 degrees for both extension and flexion, the Veteran would have a total range of motion extension of 30 degrees and total range of motion flexion of 90 degrees.  While these particular test results indicate that a 40 percent disability rating is warranted under Diagnostic Code 5261, the Board finds that the evidence, taken together, does not warrant a 40 percent disability rating and that single test result is not indicative of the true nature of the Veteran's disability. 

Indeed, the Veteran has been afforded five examinations for his right knee disability throughout the entire appeal period.  These examinations span a total of approximately three years, with the most recent examinations only months apart.  While the Board has carefully considered staged ratings under Hart and Fenderson since the September 2009 examination results may suggest limitation of extension of the right knee of 30 degrees indicating a higher disability evaluation, none of the other examinations, to include the May 2010 examination, which was performed merely eight months after the September 2009 examination, demonstrated a measured range of extension at 30 degrees or more.

It is important for the Veteran to understand that the January 2007, October 2007, May 2009, and May 2010 VA examination reports all reflected measured ranges of extension, consistently at zero to 10 degrees (which would not even rise to the level of a 30 percent disability rating under Diagnostic Code 5261).  As such, the evidence of record, as a whole, paints a disability picture that most approximates an evaluation no higher than 30 percent disabling.  Simply stated, not only does the majority of medical evaluations not support a higher evaluation, they provide evidence against the current evaluation.  With consideration of the Veteran's complaints, one can justify the current evaluation, but no more.  

In short, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a disability rating higher than 30 percent based on all the evidence of record during the entire appeal period.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Thus, the evidence is against a rating in excess of 30 percent for the Veteran's right knee disability based on limitation of motion.  Indeed, to warrant even a 10 percent rating under Diagnostic Codes 5260-5261, the Veteran must have flexion limited to 45 degrees or extension limited to 10 degrees.  To warrant a 20 percent rating, the Veteran must have flexion limited to 30 degrees or extension limited to 15 degrees.  To warrant a 30 percent rating, the Veteran must have flexion limited to 15 degrees or extension limited to 20 degrees.  On objective testing, with the exception of the September 2009 examination which has been discussed in detail above, the Veteran's range of motion has never been limited to more than 20 degrees extension or 90 degrees flexion.

The Board has also considered whether any other alternate diagnostic codes enable an increased rating for the Veteran's right knee disability evaluated based on limitation of motion.  In this regard, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate non-union of the tibia or fibula, a 40 percent rating is not possible under Diagnostic Code 5262. 

In addition, the Board has carefully considered a separate rating based on instability under Diagnostic Code 5257.  The evidence of record, specifically the October 2007 and September 2009 examinations, indicated that the Veteran had reported instability in his right knee.  Indeed, the Veteran has worn a brace on his right knee on a daily basis for the entire appeal period.  However, upon objective testing, the Veteran has consistently demonstrated a negative Varus/Valgus test, indicating no instability.  

The Board notes that the Veteran had 1+ medial and lateral laxity, during the January 2007 examination, suggesting that the Veteran had less than normal stability of the right knee.  However, merely 9 months later, in the October 2007 examination, the Veteran's right knee disability reflected "[n]o ligamentous laxity, bilaterally."  Thereafter, in objective testing (using the Varus/Valgus test) during subsequent VA examinations, the Veteran did not have instability of the right knee.  Indeed, the objective evidence overall, does not demonstrate that the Veteran has right knee instability and a separate disability rating is not warranted.

The Board finds that the overall record provides extensive evidence that the Veteran does not have instability in his knee.  The statements of the Veteran regarding this issue are found to be outweighed by the objective evidence of record, including extensive evaluations and re-evaluations of the knee which, over time, consistently provide evidence against this claim directly refuting the Veteran's contentions. 

Upon review of the Veteran's VA outpatient treatment reports during the appeal period, the Board does not find that these records provide any additional evidence in favor of the Veteran's claim for a higher evaluation of his right knee disability.

Based on the above, the Board does not find evidence that the rating assigned for the Veteran's right knee disability should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Here, the Veteran's reported symptoms, including pain and limited range of motion are all adequately addressed by the schedule of ratings.  There are no manifestations of the Veteran's right knee disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, there is no evidence of record indicating that the Veteran was hospitalized due to his right knee disability during the period on appeal, or that the disability caused marked interference with his employment.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.  It is important for the Veteran to understand that without consideration of his subjective complaints the current disability evaluation could not be justified. 

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was partially accomplished by way of a letter from the RO to the Veteran dated in December 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet App. 137 (2008); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The December 2004 notice did not provide any information concerning the evaluations or the effective dates that could be assigned should an increased evaluation be granted.  See Dingess, supra.  However, since this decision affirms the RO's denials of a higher disability rating, the Veteran is not prejudiced by the failure to provide him that further information.  That is, as the Board finds that an increased rating is not warranted for the claim at issue on this appeal, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


